Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Status of the Claims
Claims 3-4 are withdrawn as no-elected claims; Claims 1 and 5 are amended; claims 1 and 5 are independent claims. 

Previous Rejections/Objections
Previous rejection of Claims 1-2 and 5-6 under 35 U.S.C. 103 as being unpatentable over Takemura (US 6,095,692, thereafter US’692) in view of Neishi et al (WO 2016/017162 A1, listed in IDS filed on 4/27/2021, corresponding to US 10,538,832 B2, thereafter US’832) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/14/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 4 has been cancelled since this is an independent claim directed as non-elected claims (process) in view of the “Requirement for Restriction/election” dated 3/2/2020 and the Applicant’s “Response to the Election/restriction” dated 4/23/2020 without traverse.

Claim rejoining
Claim 3 is rejoined. 
Claim 3 depends on claim 1, which is previously withdrawn from consideration as a result of an election/restriction requirement dated 3/2/2020. Pursuant to the procedures set forth in MPEP § 821.04, the claim 3 is a combination claim including all of the allowable subject matter, therefore the restriction/election as set forth in the Office action mailed on 3/2/2020, is hereby withdrawn and Claim 3 (combination claim) hereby rejoined and fully examined for patentability under 37 CFR 1.104. Therefore, Claims 1-3 and 5-6 remain for examination, and claims 1 and 5 are independent claims.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

US’692 in view of US’832 teaches a rolling bearing comprising an inner ring, an outer ring and rolling elements as constituting members, wherein at least one of the members is formed by a steel material for bearing and has been subjected to carburizing or carbonitriding, and all of the major alloy composition ranges disclosed from US’692 in view of US’832 overlap the claimed alloy composition ranges as recited in the instant claims 1 and 5. However, the cited prior art(s) does not specify the amended feature of the thickness of the grain boundary oxide layer as recited in the instant claims (support has shown in examples 1-5 in par.[0094] of the instant specification). The claims 2-3 and 6 depend on claims 1 and 5 separately, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734